Chapman, C. J.
By the Gen. Sts. c. 90, § 38, aliens may take, hold, transmit and convey real estate, and no title to real estate shall be invalid on account of the alienage of any former owner. These provisions were first enacted in substance in St. 1852, cc. 29, 86. They were clearly intended to change the law as stated in Foss v. Crisp, 20 Pick. 121,124. No fair interpretation of this language will authorize us to hold that it makes any difference between aliens on account of their residence. All of them may take, hold, transmit and convey real estate. Therefore the plaintiff cannot convey the title which he agreed to give. Judgment for the defendant.